DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2012/0285370) in view of Kojima et al (US 2010/0307417).
Gupta et al teaches a device for growing a carbide of specific shape, the device comprising: (A) a crucible 102; (B) a raw material source zone 104 where a SiC raw material precursor is accessible; (C) a deposition zone where SiC is grown; (D)a gas temperature gradient control zone characterized by a temperature gradient (vertical temperature gradient [0052]); (E) a current deposition carrier (seed crystal and baffle) 
Gupta et al does not teach a current deposition carrier (seed crystal and baffle) disposed within the deposition zone characterized by at least one repetition of a succession of one or at least two specific shapes of the current deposition carrier, and each of the deposition surfaces is completely surrounded and enclosed by parts of the baffles.
In a silicon carbide deposition apparatus, Kojima et al teaches a reaction chamber with a seed crystal disposed on an upper side and baffle plates are on a flowing passage of a raw material gas, wherein the baffle plate (carrier) is characterized by at least one repetition of a succession of one or at least two specific shapes 9h, 9i of the current deposition carrier (Figs 9B, 11B; [0041]-[0095]). Kojima et al also teaches a particle having a grain diameter equal to or smaller than 3 millimeters is observed to attach to the baffle plates 9d-9f when the SiC single crystal is manufactured since the particle fails to curve when the flowing direction is changed, thus the particle collides with the baffle plates 9d-9f and then is attached to the plates 9d-9f ([0064]-[0067]), which clearly suggests the baffle plates are also deposition surfaces and the carbide is formed of a specific shape of the baffle plate. Kojima et al also teaches the baffle plates 9g-9i create a vortex to capture particles ([0091]-[0094]). Kojima et al teaches horizontal baffle deposition surfaces and the channels are separated by the vertical baffles, each 

    PNG
    media_image1.png
    471
    583
    media_image1.png
    Greyscale

The examiner has reproduced Fig 9A to attempt to clarify the examiner’s position.
I. the channels are merely the space formed between two adjacent vertical baffle plates 9h
II. the deposition surface is the horizontal baffle plate 9d where the vortex deposits  particles
III. the channels are separated by the vertical baffles. The horizontal arrows indicate the interpreted channel.

V: the deposition surface is defined in the claim as the part enclosed by the vertical baffles, thus is the horizontal baffle plate 9d portions separated by vertical baffles 9h
VI: the center baffle plate 9d is completely surrounded by vertical baffle 9h
Also, Kojima et al a plurality of additional baffle plate arrangements which clearly suggests the claimed deposition carrier as depicted in Figs 15 and 18.

    PNG
    media_image2.png
    737
    613
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    354
    836
    media_image3.png
    Greyscale

9n, wherein the current deposition carrier comprises a deposition surface and a baffle the deposition surface is characterized by at least one repetition of a succession of one or at least two specific shapes (the lower surface between baffle plates is repeated a plurality of times in Figs 15 and 18), the deposition surface and the channels are separated by the baffles (the baffle are spaced apart and have a horizontal gas flow channel between baffle plates in Figs 15 and 18).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gupta et al by providing a baffle characterized by at least one repetition of one or at least two shapes (baffle fins) having a deposition surface and channels separated by baffles where each of the deposition surfaces is completely surrounded and enclosed by parts of the baffles, as taught by Kojima et al, to capture undesirable particles (Kojima [0078]).
Referring to claim 2, the combination of Gupta and Kojima et al teaches base and a baffle (Kojima Fig 4,5A, 9B, 11B).
Referring to claim 3-4, the combination of Gupta and Kojima et al teaches the baffle is made of graphite (Gupta [0066], [0072]). Furthermore, the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
Referring to claim 5, the combination of Gupta and Kojima et al teaches annular shapes (Kojima Fig 4,5A, 9B, 11B).

Referring to claim 6, 7, 8 and 10, these limitation are intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the combination of Gupta and Kojima et al teaches a SiC sublimation apparatus and all the claimed structural limitations; therefore would be capable of the claimed intended use.

Response to Arguments
Applicant's arguments filed 03/26/2021 have been fully considered but they are not persuasive.
Applicant’s argument the prior art does not teach the claimed deposition carrier comprising a repetition of shapes, a channel and baffles, and each of the deposition surfaces is completely surrounded and enclosed by parts of the baffles is noted but not found persuasive. Applicant merely alleges that Kojima Fig 9A does not teach each of the deposition surfaces is completely surrounded and enclosed by parts of the baffles. However, Fig 9A clearly shows the deposition surface is completely surrounded and enclosed by the baffles.

    PNG
    media_image4.png
    565
    644
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    104
    581
    media_image5.png
    Greyscale

Specifically the center plate where the deposition surface 9d is entirely surrounded by vertical annular baffle plates 9h, and each deposition surfaces are completely surrounded by vertical baffles 9h and forms a vortex between baffles where particles would be deposited on the baffles. In other words, each part of the lower baffle 9d is a deposition surface, and each deposition surface is completely enclosed by baffles 9h, and a vortex is formed in each of the enclosed surfaces which are surrounded by the baffles 9h.
 Furthermore, applicant does not address Kojima Figs 15 and 18.

    PNG
    media_image6.png
    554
    461
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    288
    681
    media_image7.png
    Greyscale


Figures 15 and 18 clearly shows the bottom surface 9k is completely surrounded and enclosed by baffles 9n, 9c.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2004/0144301 teaches a baffle where unwanted material is grown on the baffle to prevent growth on a support structure (Figs 4A-B, [0041], [0042], [0082]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714